By the Court,

Nelson, J.
The charge against Rathbun was' abundantly established by the evidence; whether, however* it was so or Hot, were there any doubt in respect to it, we would not inquire on a certiorari in a case like the present. The facts or evidence before the court are not to be returned any farther than what is necessary to enable this court to determine upon a point of jurisdiction, or other question of law arising in the course of the proceeding^. The return of the commandant of the company was prima facie sufficient, 1R. S. 304, §28, 33, and the court martial had authority to impose the fine of $25 for disobedience of orders, 1 R. S. 312, §3, sub. 2. I entertain no doubt also that the commandant of the regiment or company possesses ample authority, to separate from the command to which they belong, and place under guard privates who appear in unusual and fantastical habiliments, the necessary tendency of which is to excite derision and disorder, and to disturb the orderly exercises of the day when a regiment is assembled for parade. Nor do I doubt but that such disturbers of good order may be returned as delinquents in duty, and be dealt with accordingly by the court martial.
The only provision in the statutes requiring counsel to be allowed to parties accused, is in the cases of impeachment and indictment, 1R. S.93, §12. The same provision is found in the 7th section of the constitution. It therefore rested solely in the discretion of the court martial, whether the party should be allowed counsel, and with the exercise of that discretion we will not interfere. The other objection, as stated, is equally untenable. It is possible that it was intended to raise the question whether the court martial should not hold their sittings in public, 1 R. S. 274, §1, it being the usage of regi*453mental courts martial to hold their sittings in private. Enough, however, does not appear to raise the question, and it is therefore unnecessary to determine it. It would be very inconvenient and produce great delay in the proceedings of courts martial, should they be required to hold their sittings in public. They pass upon each case as presented, and their deliberations must necessarily be in private. Such is believed to be the universal usage.
Proceedings confirmed.